TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00217-CR


In re James Earl Crayton





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 47417, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
It has come to the Court's attention by motions filed in other causes that appellant's
appointed attorney, Mr. Bobby Dale Barina, is now employed by Bell County.  The district court is
ordered to immediately appoint substitute counsel to effectively represent appellant in this appeal. 
A copy of the order of appointment shall be forwarded to the Clerk no later than June 30, 2004.  The
time for filing appellant's brief is extended to July 23, 2004.
It is ordered June 21, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish